DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim(s) 1-18 are currently pending in the application.
Claim(s) 1-18 are rejected.
This action is made FINAL.
Response to Amendments
The Amendment filed 05/11/2011 has been entered. Claims 1-18 remain pending in the application. Applicant’s amendments to the claims have overcome the 112b rejections as previously set forth in the Non-final rejection mailed 11/12/2020. 
	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
A fishing rod
wherein the tip is fastened to an existing fishing rod.
wherein the tip is integrated into an end portion of a fishing rod
  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) is(are) rejected under 35 U.S.C. 103 as being unpatentable over L. Gurrieri et al. (US1984349) herein Gurrieri and in view of Zhang (US20190124900A1).
Regarding claim 1:
 Gurrieri teaches:

    PNG
    media_image1.png
    317
    218
    media_image1.png
    Greyscale

A fishing rod tip, the fishing rod tip comprising: (Figures 2-3, 5)
 an attached end; (Figure 5, Reference a)
 a free end opposite the attached end; (Figure 5, Reference f)
a body portion defining a length and extending between the free end and the attached end, (Figure 5, between the ends of a and f)
 the body portion having a diameter, the diameter larger at the attached end when compared to the free end to form a tapered shape; (column 2, lines 29-31)
and a loop, (Figure 5, References 17, 18)
the loop at the free end and positioned at an angle outward and opposite the attached end, (see how the loop 18 is positioned at the free end (f) and at an angle outward and opposite of the attached end (a))
wherein the angle is obtuse when measured between the body portion and the free end; (column 2, line 29-31)
wherein the fishing rod tip is provided as a specific shape (fig 5, see the specific shape of the fishing rod tip)
However, Gurrieri deson’t teach:
Wherein the fishing rod is comprised of a flexible material
Gurrieri does teach:
The fishing rod tip comprising properties for adjustability straightening out the rod after it becomes bend by reason of constant strain in one direction. (col 1, lns 14-19)
Zhang teaches:
a fishing rod tip guide (Figures 2-3)
an attached end  (Figure 3, Reference 106)
a free end (Figure 3, Reference 210)
a body portion (Figure 3, Reference 102)
wherein the fishing rod tip is comprised of a flexible material. (para0015, 0016)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing tip of Gurrieri such that it is comprised of a flexible material as taught by Zhang since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been obvious to make the tip consist of a flexible material such as Nickle-titanium because increased flexibility of the rod tip will allow for increased fishing loads and decrease tip breakage.
Regarding claim 2:
Gurrieri as modified by Zhang discloses all the limitations of claim 1. However, Gurrieri doesn’t teach:
wherein the tip is formed from a single metal wire consisting of an alloy of Nickel and Titanium.
Zhang further teaches:
wherein the tip is formed from a single metal wire consisting of an alloy of Nickel and Titanium. (para0015, 0016)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing tip of Gurrieri such that it is formed from a single metal wire consisting of an alloy of Nickel and Titanium as taught by Zhang since it has been held to be within the general In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been obvious to make the tip consist of a flexible material such as Nickle-titanium because increased flexibility of the rod tip will allow for increased fishing loads and decrease tip breakage.
Regarding claim 3:
Gurrieri as modified by Zhang discloses all the limitations of claim 1. However, Gurrieri doesn’t explicitly teach:
wherein the angle of the loop relative to the attached end is between a range of 100 degrees and 120 degrees. (Gurrieri discloses that the angle is an obtuse angle but doesn’t disclose a certain range, column 2, line 12-13)
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The motivation to do so is also disclosed by Gurrieri to ensure that the finishing line only touches the inner surface of the loop to eliminating the possibility of tangling, cutting, or wearing of the line in use.  
Regarding claim 4:
Gurrieri as modified by Zhang discloses all the limitations of claim 1. However, Gurrieri doesn’t explicitly teach:
wherein the angle of the loop relative to the attached end is 111 degrees. (Gurrieri discloses that the angle is an obtuse angle but doesn’t disclose a certain range, column 2, line 12-13)
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The motivation to do so is also disclosed by Gurrieri to ensure that the finishing line only touches the inner surface of the loop to eliminating the possibility of tangling, cutting, or wearing of the line in use.  
Regarding claim 5:
Gurrieri as modified by Zhang discloses all the limitations of claim 1. Gurrieri further teaches:
Wherein the loop is formed from the free end (see figs. 2-3, 5, cross section of the loop being formed from the free end)
Gurrieri doesn’t teach:
and swaged to the body portion. 
Zhang further teaches:
wherein the loop is formed from the free end and swaged to the body portion. (Figures 2-3, References 204, 216, 218, para0010, 0011)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing tip of Gurrieri such the loop was swaged to the body portion as taught by Zhang	to ensure that the loop is secured properly to the body portion. Even though product-In re Thorpe, 227 USPQ 964, 966. In this case, both Gurrieri and Zhang disclose that the loop is formed from the free end of the rod tip and connected to the body portion. The method of producing this connection whether it being by swaging or not is not significant because in both references the loop is securely connected to the body portion. 
Regarding Claim 6:
Gurrieri as modified by Zhang discloses all the limitations of claim 1. Gurrieri further teaches:
wherein the tip is capable of maintaining a shape at a temperature below freezing.  (the reference teaches that the tip is capable of maintaining its shape at a temperature below freezing) 
Gurrieri doesn’t teach:
Wherein the tip is capable of maintaining flexibility at a temperature below freezing. 
Zhang further teaches:
Wherein the tip is capable of maintaining flexibility at a temperature below freezing. (para0015, 0016, the reference teaches that the tip is capable of maintaining its flexibility since it is made of an shape-memory alloy such as Nickel-Titanium at a temperature below freezing)
Regarding claim 7:
Gurrieri as modified by Zhang teaches:
A fishing rod comprising (fig 1, ref 10+11 of Gurrieri)
The fishing rod tip as in claim 2, (see mapping above Gurrieri in view of Zhang)
wherein the tip is fastened to the existing fishing rod. (Figure 1-3, 5, Reference 10 and 10a of Gurrieri)
Regarding Claim 8:
Gurrieri as modified by Zhang discloses all the limitations of claim 7. Gurrieri further teaches:
wherein the tip is integrated into an end portion of the existing fishing rod. (Figure 1-3, 5, Reference 10 and 10a, see how the main body of the tip 19 is integrated into an end portion of an existing fishing rod 10a via the screw 30)
	Regarding Claim 9:
Gurrieri teaches:

    PNG
    media_image1.png
    317
    218
    media_image1.png
    Greyscale

A fishing rod tip, the fishing rod tip consisting of a single wire, (Figures 2-3, 5, rod tip is a single wire)
The rod tip comprising: an attached end; (Figure 5, Reference a)
 a free end opposite the attached end; (Figure 5, Reference f)
a body portion defining a length and extending between the free end and the attached end, (Figure 5, between the ends of a and f)
and a loop, (Figure 5, References 17, 18)
the loop at the free end and positioned at an angle outward and opposite the attached end, (see how the loop 18 is positioned at the free end (f) and at an angle outward and opposite of the attached end (a))
wherein the angle is obtuse when measured between the body portion and the free end. (column 2, line 29-31)
wherein the fishing rod tip is capable of maintaining a shape (fig 5, see the shape of the fishing rod tip)
However, Gurrieri doesn’t teach:
Wherein the fishing rod is capable of maintain a flexibility
Gurrieri does teach:
The fishing rod tip comprising properties for adjustability straightening out the rod after it becomes bend by reason of constant strain in one direction. (col 1, lns 14-19)
Zhang teaches:
a fishing rod tip guide (Figures 2-3)
an attached end  (Figure 3, Reference 106)
a free end (Figure 3, Reference 210)
a body portion (Figure 3, Reference 102)
wherein the fishing rod tip is capable of maintaining a flexibility. (para0015, 0016)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing tip of Gurrieri such that it is comprised of a flexible material to maintain a flexibility as taught by Zhang since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been obvious to make the tip consist of a flexible material such as Nickle-titanium because increased flexibility of the rod tip will allow for increased fishing loads and decrease tip breakage.
Regarding Claim 10:
Gurrieri as modified by Zhang discloses all the limitations of claim 9. Gurrieri further teaches:
wherein the body portion has a diameter, the diameter larger at the attached end when compared to the free end to form a tapered shape; (column 2, lines 29-31)
Regarding claim 11:
Gurrieri as modified by Zhang discloses all the limitations of claim 10. However, Gurrieri doesn’t teach:
wherein the tip is formed from a metal consisting of an alloy of Nickel and Titanium.
Zhang teaches:
a fishing rod tip guide (Figures 2-3)
an attached end  (Figure 3, Reference 106)
a free end (Figure 3, Reference 210)
a body portion (Figure 3, Reference 102)
wherein the tip is formed from a metal consisting of an alloy of Nickel and Titanium. (para0015, 0016)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing tip of Gurrieri such that it is formed from a metal consisting of an alloy of Nickel and Titanium as taught by Zhang since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331i. It would have been obvious to make the tip consist of a flexible material such as Nickle-titanium because increased flexibility of the rod tip will allow for increased fishing loads and decrease tip breakage.
Regarding claim 12:
Gurrieri as modified by Zhang discloses all the limitations of claim 10. However, Gurrieri doesn’t explicitly teach:
wherein the angle of the loop relative to the attached end is between a range of 100 degrees and 120 degrees. (Gurrieri discloses that the angle is an obtuse angle but doesn’t disclose a certain range, column 2, line 12-13)
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The motivation to do so is also disclosed by Gurrieri to ensure that the finishing line 
Regarding claim 13:
Gurrieri as modified by Zhang discloses all the limitations of claim 10. However, Gurrieri doesn’t explicitly teach:
wherein the angle of the loop relative to the attached end is 111 degrees. (Gurrieri discloses that the angle is an obtuse angle but doesn’t disclose a certain range, column 2, line 12-13)
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The motivation to do so is also disclosed by Gurrieri to ensure that the finishing line only touches the inner surface of the loop to eliminating the possibility of tangling, cutting, or wearing of the line in use.  
Regarding claim 14:
Gurrieri as modified by Zhang discloses all the limitations of claim 10. Gurrieri further teaches:
Wherein the loop is formed from the free end (see figs. 2-3, 5, cross section of the loop being formed from the free end)
Gurrieri doesn’t teach:
and swaged to the body portion. 
Zhang further teaches:
wherein the loop is formed from the free end and swaged to the body portion. (Figures 2-3, References 204, 216, 218, para0010, 0011)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing tip of Gurrieri such the loop was swaged to the body portion as taught by Zhang	to ensure that the loop is secured properly to the body portion. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. In this case, both Gurrieri and Zhang disclose that the loop is formed from the free end of the rod tip and connected to the body portion. The method of producing this connection whether it being by swaging or not is not significant because in both references the loop is securely connected to the body portion. 
Regarding Claim 15:
Gurrieri as modified by Zhang discloses all the limitations of claim 10. Gurrieri further teaches:
wherein the tip is capable of maintaining a shape at a temperature below freezing.  (the reference teaches that the tip is capable of maintaining its shape at a temperature below freezing) 
Gurrieri doesn’t teach:
Wherein the tip is capable of maintaining flexibility at a temperature below freezing. 
Zhang further teaches:
Wherein the tip is capable of maintaining flexibility at a temperature below freezing. (para0015, 0016, the reference teaches that the tip is capable of maintaining its flexibility since it is made of an shape-memory alloy such as Nickel-Titanium at a temperature below freezing)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing tip of Gurrieri such that it is formed from a flexible material such as an alloy of Nickel and Titanium as taught by Zhang since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been obvious to make the tip consist of the Nickle-titanium because nickel titanium alone would allow the tip to comprise the deformation and flexibility characteristics and benefits of shape memory alloys such as Nickel-titanium.
characteristics and benefits of shape memory alloys such as Nickel-titanium.
Regarding claim 16:
Gurrieri as modified by Zhang teaches:
A fishing rod comprising (fig 1, ref 10+11 of Gurrieri)
The fishing rod tip as in claim 10, (see mapping above Gurrieri in view of Zhang)
wherein the tip is fastened to the fishing rod. (Figure 1-3, 5, Reference 10 and 10a of Gurrieri)
Regarding Claim 17:
Gurrieri as modified by Zhang discloses all the limitations of claim 11. Gurrieri further teaches:
wherein the tip is integrated into an end portion of the existing fishing rod. (Figure 1-3, 5, Reference 10 and 10a, see how the main body of the tip 19 is integrated into an end portion of an existing fishing rod 10a via the screw 30)
	Regarding claim 18:
Gurrieri as modified by Zhang discloses all the limitations of claim 10. However, Gurrieri as modified by Zhang doesn’t teach:
wherein the rod tip is formed from a metal alloy including Cobalt.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing tip of Gurrieri as modified by Zhang such that it is formed from a metal alloy including cobalt since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been obvious because Gurrieri as modified by Zhang teaches the use of flexible metal resistant alloys such as nickel-titanium, and cobalt alloys are wear-resistant which would add obvious wear-and tear benefits to the tip to prolong its use and prevent premature degradation.  
Response to Arguments
Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive. 
In regards to applicant’s arguments to the drawings on page 5-6. Applicant traversed the objection to the Drawings stating that the “applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented…” and the express illustration is not necessary for understanding by one of ordinary skill in the art.
This is not found persuasive because under 37 CFR 1.83(a) the drawings must show every feature of the invention specified in the claims.  Additionally, applicant does not provide how the attached end 102 of the tip is attached to the fishing rod which would not be inherently obvious to one of ordinary skill in the art. 	
In regards to applicant’s arguments regarding the rejection of independent claims in view of Gurrieri and Zhang. Applicant argued that one of ordinary skill in the art would not have success in combining Gurrieri with Zhang and that the devices of the combination of Gurrieri and Zhang would not obviate the fishing rod tip of the disclosure. 
This is not found persuasive. While para0016 of Zhang suggests that the rod tip maybe made of “ceramic, porcelain, agate, or metal-alloy…” Directly above that in para0016 Zhang teaches: “Tip guide 114 can include titanium, aluminum oxide, aluminum alloy, stainless steel, shape-memory alloy (for example, nickel-titanium)”. Therefore disclosing the exact flexible material for use and required by the dependent claims such as claim 2. Therefore, one of ordinary skill in the art would modify the apparatus of Gurrieri especially if it does not disclose the materials used with the apparatus of Zhang which discloses the flexible metal alloy used. See rejection above.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the primary reference suggests and teaches the fishing rod tip as claimed without including the details of the flexible material. It would have been obvious to combine Gurrieri with Zhang to include the flexible material. See rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
SHADA ALGHAILANI
Examiner
Art Unit 3643